DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohanesian, U.S. Patent 6,550,216.
Regarding claim 1, Ohanesian discloses a building structure comprising: a substructure (Fig. 21) separating an inner compartment and an exterior surface, wherein the exterior surface is a quadrilateral in cross section (see Fig. 21), and wherein the substructure extends between at least a floor elevation (at 20) and a roof elevation (at peak of components 154); the substructure comprising a plurality of posts (40, 42, 44), wherein each two adjacent posts of the plurality of posts define an exterior post surface coplanar with a portion of said quadrilateral (Fig. 21); a plurality of horizontal members (30, 82) interconnecting each two adjacent posts, wherein the plurality of horizontal members has an exterior member surface coplanar with the respective exterior post surface (see figures), and wherein the plurality of horizontal members is disposed between the floor and roof elevations (Fig. 21); an exoskeleton (comprising components 110, 130) interconnecting each two adjacent posts along a respective exterior post surface; and the exoskeleton comprising a plurality of overlapping structural sheets (abstract; claim 12; Fig. 19) fastened to the exterior member and exterior post surfaces (all of the building components will be fastened together), wherein each two adjacent structural sheets terminated at respective corrugated edges that nest together (see Fig. 19), wherein the substructure has no welds and no self-supporting bracing (see Figures, specification) whereby the plurality of horizontal members enables the fastening of the plurality of overlapping structural sheets between the plurality of posts (in the same manner of the roofing panels if the wall panels are not long enough to cover the entire height).  The phrase “enables the fastening” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, Ohanesian discloses a building structure wherein the plurality of horizontal members is orthogonally oriented relative to each two adjacent posts (see Figures).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohanesian, U.S. Patent 6,550,216.
Regarding claim 6, Ohanesian discloses a building structure comprised of corrugated sheets but does not specifically disclose wherein the overlapping structural sheets comprises metal sheeting.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a corrugated metal for it’s strength and resiliency properties, and because corrugated metal sheets are well known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 02/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633